NOT RECOMMENDED FOR PUBLICATION
                               File Name: 22a0262n.06

                                          No. 21-5543
                                                                                      FILED
                          UNITED STATES COURT OF APPEALS                        Jun 30, 2022
                               FOR THE SIXTH CIRCUIT                        DEBORAH S. HUNT, Clerk
                                                        )
 UNITED STATES OF AMERICA,
                                                        )
        Plaintiff-Appellee,                             )
                                                        )      ON APPEAL FROM THE
 v.                                                     )      UNITED STATES DISTRICT
                                                        )      COURT FOR THE WESTERN
 JOSHUA BEASON,                                         )      DISTRICT OF TENNESSEE
        Defendant-Appellant.                            )
                                                        )                             OPINION
                                                        )


                 Before: CLAY, ROGERS, and KETHLEDGE, Circuit Judges.

         KETHLEDGE, J., delivered the opinion of the court in which ROGERS, J., joined. CLAY,
J. (pp. 6–11), delivered a separate dissenting opinion.

       KETHLEDGE, Circuit Judge. Police arrested Joshua Beason and his cousin after they

robbed three convenience stores.     Beason spoke to his aunt every day during his pre-trial

confinement, and then pled guilty without a plea deal. He now says that his family coerced him

into pleading guilty, and that his sentence is substantively unreasonable. We disagree and affirm.

                                                I.

       On June 28, 2019, Beason, his cousin, Malik Williams, and another man robbed three

convenience stores at gunpoint. Beason’s two accomplices sustained injuries that evening, and

Beason drove them to the hospital. Police officers questioned Beason there; he confessed that he

and his accomplices had robbed the stores while armed. Officers recovered clothing that Beason

had worn during the robbery and found handguns at one of the crime scenes. The officers then

arrested Beason and his two accomplices. A grand jury indicted Beason on three counts of robbery,
No. 21-5543, United States v. Beason


in violation of 18 U.S.C. § 1951, and three counts of using a firearm during a crime of violence,

in violation of 18 U.S.C. § 924(c).

       After the arrests, Beason’s aunt—Williams’s mother—called Beason every day, and

apparently tried to persuade him to take the responsibility for the robberies and exonerate

Williams. The government recorded these phone calls and shared them with Beason’s counsel.

Beason soon told his counsel that he wanted to plead guilty without a plea deal. Beason’s counsel

advised otherwise, telling Beason that Williams’s family was “throwing [Beason] under the bus”

to save Williams. Beason nonetheless insisted that he would plead guilty. His counsel then

requested that the court conduct Beason’s plea-change hearing in person.

       At the hearing, in response to questions from his own counsel, Beason confirmed that he

was “adamant about not going to trial,” and that his counsel had explained to him that “the

government had a strong case against” him. Beason added that “I’m just trying to do the right

thing and get this over with”; and that, “[i]f I’m going to trial it’s making it worse on myself and I

don’t want that.”

       Counsel also questioned Beason specifically about his phone conversations with his aunt.

Beason confirmed that he talked to his aunt “every day” and that his conversations with her did

not “have anything to do with [his] decision” not to go to trial.

       The court then called counsel to chambers, where the court said, “I may have a defendant

who insists upon pleading[,] but I’m not comfortable with it.” Counsel told the court:

       I have discussed this case with my client in detail in terms of the evidence that we’re
       facing, time that he’s possibly looking at, openly discussed with him that his family
       is throwing him under the bus. I’ve made no bones about this. “They are sacrificing
       you to save their own son.” I’ve told him that, “can’t you see what’s happening
       here,” and he’s adamant about going forward with this plea. He said, “I’ll only talk
       about what I did. I will not talk about what he did. I will not testify.”



                                                  2
No. 21-5543, United States v. Beason


Counsel also added, “I’ve told him a hundred times, and if he’s making an informed decision, I

don’t see that the court has no alternative but to go forward . . . . That’s his business. He has a

right to do that.”

        Back in court, Beason confirmed that he understood his right not to plead guilty, and that

his guilty plea meant there would be no trial. The court asked Beason whether he knew the

maximum sentence he would face if he pleaded guilty, to which Beason replied: “That’s what I’m

owning up to. . . . I’m owning up to my roles and I got to respect it.” Finally, the judge asked

Beason whether anybody had made him any promises or assurances to persuade him to plead

guilty, and whether anybody had threatened or coerced him into his plea. Beason responded “no”

to all those questions and affirmed that his decision to plead guilty was voluntary. The court then

accepted Beason’s guilty plea.

        Later, at sentencing, the district court judge noted that the § 924(c) convictions mandated

a minimum of 252 months’ imprisonment. The Sentencing Guidelines also provided a range of

another 41 to 51 months for the § 1951 convictions. The district court weighed the § 3553(a)

factors and sentenced Beason to 41 months’ imprisonment for his § 1951 convictions, which made

for a final sentence of 293 months’ imprisonment followed by three years of supervised release.

This appeal followed.

                                                II.

        Beason argues that his guilty plea was involuntary and unknowing, and that the court

accepted the plea in violation of Criminal Rule 11. Beason made no objection to the plea colloquy,

so we review both claims for plain error. United States v. Pitts, 997 F.3d 688, 701 (6th Cir. 2021).

        “A guilty plea is valid if it is entered knowingly, voluntarily, and intelligently by the

defendant.” United States v. Webb, 403 F.3d 373, 378 (6th Cir. 2005). We look at the totality of


                                                 3
No. 21-5543, United States v. Beason


the circumstances to determine whether the guilty plea was voluntary. Brady v. United States, 397

U.S. 742, 749 (1970). A plea is involuntary when, for example, it results from “actual or threatened

physical harm,” “mental coercion overbearing the will of the defendant,” or fear that makes the

defendant unable rationally to weigh the decision to plead guilty. Id. at 750.

       Here, the record does not show that anybody threatened Beason, overbore his will, or made

him unable rationally to decide whether to plead guilty. Id. To the contrary, the record makes

emphatically clear that Beason’s decision to plead guilty was his own. And that decision was

hardly unreasonable, given that he had already confessed to the crimes. Moreover, his aunt’s

putative influence went only to whether Beason cooperated with the government in the prosecution

of his codefendants—not to whether he pled guilty. The district court did not plainly err when it

found that Beason entered his plea knowingly, voluntarily, and intelligently.

       Beason similarly argues that the district court violated Rule 11 when it accepted his plea.

Rule 11 requires the district court, among other things, to “address the defendant personally . . .

and determine that the plea is voluntary[.]” Fed. R. Crim. P. 11(b)(2). Here, the district court

asked counsel whether the plea was voluntary, and then addressed Beason directly: the court

explained the charges and Beason’s options, and asked Beason whether anybody had threatened

or coerced him into pleading guilty. Beason explained that he wanted to “own up” to his actions

and affirmed that nobody had forced him to enter his plea. The court did not plainly err when it

accepted this answer.

       Beason also challenges his sentence as substantively unreasonable. We review that issue

for abuse of discretion. United States v. Coppenger, 775 F.3d 799, 802 (6th Cir. 2015). “A claim

that a sentence is substantively unreasonable is a claim that a sentence is too long[.]” United States

v. Rayyan, 885 F.3d 436, 442 (6th Cir. 2018). A defendant prevails on this claim when the district


                                                  4
No. 21-5543, United States v. Beason


court chooses the sentence “arbitrarily,” bases the sentence on “impermissible factors,” fails to

consider the “pertinent § 3553(a) factors,” or gives an “unreasonable amount of weight” to any

given factor. United States v. Robinson, 892 F.3d 209, 213 (6th Cir. 2018) (internal citation

omitted). Sentences that fall within the Guidelines range are presumptively reasonable. United

States v. Vonner, 516 F.3d 382, 389 (6th Cir. 2008).

       Beason argues that the 293-month sentence was too long for the crimes he committed. But

252 months of that sentence were mandated by statute; and the district court imposed a sentence

at the lowest end of the Guidelines range on the remaining convictions. It did not abuse its

discretion in doing so. Vonner, 516 F.3d at 389. Nor has Beason shown that the district court

committed plain error in any other respect with regard to his sentence.

       The district court’s judgment is affirmed.




                                                5
No. 21-5543, United States v. Beason


       CLAY, Circuit Judge, dissenting. Despite having reason to believe that Defendant Joshua

Beason’s aunt was coercing him to plead guilty, the district court did not ask Beason about this

coercion. By failing to meaningfully inquire into the voluntariness of his plea, the district court

violated Federal Rule of Criminal Procedure 11. When a district court does not comply with Rule

11, this Court must vacate the guilty plea and remand to allow the defendant to plead anew. See

McCarthy v. United States, 394 U.S. 459, 463 (1969). Therefore, I respectfully dissent.

       Beason was raised alongside his cousin, Malik Williams, by his aunt and uncle (Williams’

parents). Beason is very close with his aunt, and they talk every day. On June 28, 2019, Beason,

Williams, and a third associate were arrested and charged in connection to three back-to-back

armed robberies in the Memphis area. After his arrest, Beason continued to speak with his aunt

every day while he was in jail. Beason ultimately pleaded guilty to three counts of aiding and

abetting robbery under 18 U.S.C. § 1951 and three counts of aiding and abetting in the use,

carrying, or brandishing of a firearm during a crime of violence under 18 U.S.C. § 924(c).1

       A guilty plea must be a “voluntary expression of [the defendant’s] own choice.” Brady v.

United States, 397 U.S. 742, 748 (1970). For a plea to be voluntary, it must not be the product of

“actual or threatened physical harm, or . . . mental coercion overbearing the will of the defendant.”

Id. at 750. To determine whether a plea was entered voluntarily, courts must consider “all of the

relevant circumstances surrounding [the plea].” Id. (citing Haynes v. Washington, 373 U.S. 503,

513 (1963)). Rule 11 safeguards this constitutional protection by creating specific procedures that

district courts must follow before accepting a guilty plea. See McCarthy, 394 U.S. at 465. Rule

11 provides that: “Before accepting a plea of guilty . . . the court must address the defendant



1
 Although the government offered to negotiate a more favorable plea deal on the condition that
Beason cooperate against his codefendants, Beason refused to cooperate against his cousin.
                                                 6
No. 21-5543, United States v. Beason


personally in open court and determine that the plea is voluntary and did not result from force,

threats, or promises.” Fed. R. Crim. P. 11(b)(2). When a district court fails to follow Rule 11, “a

defendant is entitled to plead anew.” McCarthy, 394 U.S. at 463.

       According to Beason, the district court “plainly erred in accepting [his] plea without

making an adequate determination that the plea was voluntary.” (Def. Br. at 11. 17.) To analyze

this argument, a summary of the change of plea hearing is necessary. The judge began the colloquy

with standard questions. Some of the standard questions seemed to confuse Beason, so the court

allowed defense counsel to step in and question him. Defense counsel proceeded to ask Beason

whether they had reviewed discovery, whether they discussed the strength of the evidence against

him, and whether Beason knew how much prison time he faced. Towards the end of these

questions, defense counsel asked Beason:

       [Defense Counsel]: . . . [Y]our conversations with the codefendant’s mom [(i.e.
       Beason’s aunt)], does that have any bearing on your decision in this case?
       The Defendant: What do you mean by that?
       [Defense Counsel]: Does that have anything to do with – without asking you
       specifics about the conversation, does your conversation with the codefendant’s
       mom have anything to do with your decision as to whether you want to go to trial
       or not?
       The Defendant: No, sir.
       [Defense Counsel]: But you talk to her every day?
       The Defendant: Yes, sir.

(Plea Hr’g Tr., R. 123, Page ID #332–33.) Immediately after this exchange, the judge asked to see

the lawyers in chambers. Everyone in chambers—the prosecutor, defense counsel, and the district

judge—expressed concerns about the voluntariness of Beason’s plea, and they discussed these

concerns at length. But Beason was not present.

       During this sidebar, the attorneys referenced phone calls between Beason and his aunt. The

content of those calls is not in the record, but the in-chambers discussion makes it clear that
                                                7
No. 21-5543, United States v. Beason


Beason’s aunt had a lot of sway over Beason’s decisions, and she was seemingly pressuring him

not to go to trial and not to cooperate against his cousin. 2 Defense counsel outlined just how

intense this pressure was, stating: “[I]t is clear that [his aunt and uncle] are doing everything

possible to try to save their own son and trying to coerce my client into taking responsibility for

everything that happened here and exonerate their son.” (Id. at Page ID #336.) The prosecutor

agreed saying, “we listen and we know the influence that [his aunt] has.” (Id. at Page ID #335.)

Considering such evidence, the judge found it difficult to determine whether Beason’s plea was

truly voluntary, stating: “I’m worried that the one question, that it’s made freely and voluntarily,

I’m not sure it is because of the coercion.” (Id. at Page ID #337.) Accordingly, the judge was

hesitant to accept the plea.

       Ultimately, defense counsel assured the judge that Beason knew that he was being used by

his aunt, and that he nonetheless wanted to plead guilty:

       His aunt is the closest family that he has got. . . . [H]e’s being used and I know he’s
       being unduly influenced, but if that’s what he chooses to do I don’t know how to
       do anything about it. . . . Because I know that the decision that he’s making is not
       the best decision for him. I know that he’s being unduly influenced, but I don’t
       know that there’s anything that we can do about it.

(Id. at Page ID #336.) The in-chambers discussion concluded as follows:

       [Prosecutor]: . . . I certainly believe that his plea is knowing and it’s voluntary, and
       the coercion is not any threats. It may be . . . sentimental commitment because they
       stepped in the place of his mom and dad. . . .
       The Court: Well, I can’t look for much more than that.




2
  The majority concludes, without citation, that Beason’s aunt merely pressured him not to
cooperate against his cousin. But, without more information about what his aunt said to him, this
assumption is without support. The parties seemed to agree that Beason’s aunt was pressuring him
not to cooperate and not to go to trial at all. According to the prosecutor, who summarized some
of the phone calls, Beason’s “aunt and his cousin seem[ed] to think it[] [was] best that the cousin
not have [Beason] there” at trial. (Plea Hr’g Tr., R. 123, Page ID #335.)
                                                  8
No. 21-5543, United States v. Beason


        [Defense Counsel]: He’s decided that he wants to take one for the team. That’s his
        choice.
        The Court: All right. All right. Let’s go back.

(Id. at Page ID #342–43.)

        After returning to the courtroom, the plea colloquy continued without any deviation from

the usual script. The judge only asked Beason two questions about the voluntariness of his plea:

        The Court: . . . I want to make sure that no one has made any promises or assurances
        to you to persuade you to enter a guilty plea here today? Has anyone done that?
        The Defendant: No, sir.
        The Court: Has anyone threatened or coerced you or in any way to persuade you
        to plead guilty here today?
        The Defendant: No, sir.

(Id. at Page ID #358.) The judge then found that Beason’s plea was voluntary and accepted the

plea.

        Beason argues that the district court violated Rule 11 because, even after acknowledging

that his aunt coerced him to plead guilty, the district court never asked him about this issue. He

believes that the district court “should have engaged in a more thorough examination to determine

whether [his] plea was in fact voluntary.” (Def. Br. at 18.) I agree.

        Under Rule 11, district courts must “address the defendant personally in open court and

determine that the plea is voluntary.” Fed. R. Crim. Pro. 11(b)(2) (emphasis added). When the

district court has evidence suggesting that the plea is involuntary, then it has a duty to “make an

additional inquiry regarding” that evidence. United States v. Sawasky, 578 F. App’x 475, 479 (6th

Cir. 2014) (quoting United States v. Winnick, 490 F. App’x 718, 719–20 (6th Cir. 2012)). Indeed,

“the Rule 11 inquiry is not a rote series of questions but instead must be calibrated to the particular

defendant and situation to ensure that a guilty plea is entered knowingly, voluntarily, and



                                                  9
No. 21-5543, United States v. Beason


intelligently.” Id. (emphasis added). The district court failed to make such a probing inquiry of

Beason during the change of plea hearing.

       The record indicates that the district judge concluded that Beason’s plea was voluntary

after hearing from defense counsel and the prosecutor in a closed session. Beason was not there.

In open court, the district judge only asked Beason two cursory questions about the voluntariness

of his plea. Those questions were hardly sufficient to assure that Beason’s plea was voluntary

when counsel for both sides and the judge all agreed in one another’s presence that Beason’s aunt

pressured or coerced him in some way. The judge never asked Beason about the pressure from his

aunt. Therefore, the district court did not satisfy Rule 11’s requirement to ask the “critical

question[s]” given the circumstances. Sawasky, 578 F. App’x at 479 (quoting Winnick, 490 F.

App’x at 720).

       This Rule 11 violation amounted to plain error.3 “To meet that standard, the error must be

‘clear or obvious,’ it must affect the defendant’s substantial rights, and it must be one that, if left

uncorrected, would call the integrity of the judicial proceeding into question.” United States v.

Roberts, No. 21-3151, 2022 WL 1165477, at *2 (6th Cir. Apr. 20, 2022) (quoting Puckett v. United

States, 556 U.S. 129, 135 (2009)). The error was clear and obvious because the court was under

an express duty to “address the defendant in open court.” Fed. R. Crim. Pro. 11(b)(2). In this

case, the district court did not ask Beason a single question about the pressure he received from

his aunt. This error effected Beason’s substantial rights because, if his plea was involuntary, it

would be constitutionally void. McCarthy, 394 U.S. at 466. Moreover, making decisions behind



3
  When the defendant argues that the district court failed to comply with the procedural
requirements of Rule 11, but he did not raise a Rule 11 objection below, this Court reviews for
plain error. United States v. Monie, 858 F.3d 1029, 1031 (6th Cir. 2017) (quoting United States v.
Mobley, 618 F.3d 539, 544 (6th Cir. 2010)).
                                                  10
No. 21-5543, United States v. Beason


closed doors based on and limited to the attorneys’ factual representations—when the court is

charged with addressing the defendant directly—is an error that “would call the integrity of the

judicial proceeding into question.” Roberts, 2022 WL 1165477, at *2 (quoting Puckett, 556 U.S.

at 135).

       Without a more probing inquiry into Beason’s state of mind when pleading guilty, the

district court could not confidently conclude that the plea was voluntary. The result of the Rule

11 violation in this case is that we do not know whether Beason’s plea was truly voluntary. We

only know that his defense counsel thought it was voluntary, as did the prosecutor. But we can

only speculate about how Beason’s aunt affected his thought process. The district court never

asked Beason directly. A logical question would have been, “did your aunt pressure you into

pleading guilty today?” Moreover, the district court could have requested the transcripts from the

jailhouse phone calls between Beason and his aunt. Those phone calls would have revealed the

nature and extent of the aunt’s coercion. Yet the district court never asked for more information

about these calls. Without these critical pieces of information, this Court can only speculate as to

whether Beason made an informed and voluntary decision to plead guilty.

       For these reasons, I would vacate Beason’s guilty plea and remand to the district court to

allow Beason to plead anew or proceed to trial. See McCarthy, 394 U.S. at 463.




                                                11